PARTIAL ASSIGNMENT AND ASSUMPTION
OF
PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

(Parkway)

THIS PARTIAL ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT AND ESCROW
INSTRUCTIONS (“Assignment”) is entered into as of this 10th day of January, 2012
(the “Effective Date”), by and between G&E HC REIT II SOUTHEASTERN SNF
PORTFOLIO, LLC, a Delaware limited liability company (“Assignor”) and G&E HC
REIT II MEMPHIS SNF, LLC, a Delaware limited liability company (“Assignee”).

WITNESSETH:

WHEREAS, Wellington Healthcare Services, L.P. and the various selling parties
identified on Exhibit A hereto (collectively, “Sellers”) and Assignor entered
into an Purchase and Sale Agreement and Escrow Instructions dated as of
September 29, 2011 (the “Purchase Agreement”), pursuant to which Sellers agreed
to sell, and Assignor agreed to purchase (subject to the terms and conditions
contained therein), certain real property located at 200 South Parkway West,
Memphis, Tennessee (the “Parkway Property”), in addition to certain other
parcels of property as more particularly discussed in the Purchase Agreement;

WHEREAS, Assignor desires to assign, transfer, and convey to Assignee all of
Assignor’s right, title, and interest in and to the Purchase Agreement as same
relate to the purchase of the Parkway Property;

WHEREAS, Assignee desires to accept said assignment and to assume Assignor’s
rights and obligations under the Purchase Agreement as same relate to the
purchase of the Parkway Property, upon the terms and conditions hereinafter set
forth; and

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

NOW, THEREFORE, for and in consideration of the sum of Ten and 00/100ths Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:



  1.   Assignment. Assignor hereby assigns, transfers, and conveys to Assignee
all of Assignor’s right, title and interest in and to the Purchase Agreement
related to the purchase of the Parkway Property. Assignor acknowledges and
agrees that, notwithstanding the terms of this Assignment, Assignor shall remain
liable to Sellers for any of the obligations under the Purchase Agreement
relating to the Parkway Property.



  2.   Assumption. Assignee hereby accepts the foregoing assignment and,
effective as of the Effective Date, assumes and agrees to perform and be bound
by all of the terms, covenants, and conditions prospectively to be observed or
performed by “Purchaser” under or pursuant to the Purchase Agreement as related
to the purchase of the Parkway Property.



  3.   Binding Effect. This instrument shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

[Signature page follows.]

WHEREOF, the parties, individually or by their respective duly-authorized
officers, have caused this Assignment to be executed in counterparts, each of
which shall be deemed to be an original document, on the date first above
written.

 
ASSIGNOR:
 
G&E HC REIT II SOUTHEASTERN
SNF PORTFOLIO, LLC,
a Delaware limited liability company
By: /s/ Danny Prosky
 
Name: Danny Prosky
Title: Authorized Signatory
ASSIGNEE:
 
G&E HC REIT II MEMPHIS SNF, LLC, a Delaware limited liability company
By: /s/ Danny Prosky
 
Name: Danny Prosky
Title: Authorized Signatory

Exhibit A

Sellers

          FACILITY NAME   OWNER SELLER   OPERATOR SELLER
Rockdale Healthcare Center (GA)
  Falligant Avenue Associates, L.P.   LTC Consulting, L.P.
 
       
Sea Breeze Health Care Center
(AL)
 
Ivan Associates, L.P.  
Congress Street Partners, L.P.
 
       
New London Health Center (GA)
  McGee Road Associates, L.P.   England Associates, L.P.
 
       
Nurse Care of Buckhead (GA)
  Powder Springs Road Associates,
L.P.  
Pharr Court Associates, L.P.
 
       
Nurse Care of Shreveport (LA)
  Red River Associates, L.P.   Irving Place Associates, L.P.
 
       
Bell Minor Home (GA)
  San Alejandro Associates, L.P.   Hamilton Mill Associates, L.P.
 
       
Westminster Commons (GA)
  San Carlos Associates, L.P.   Facility Investments, L.P.
 
       
Parkway Health and
Rehabilitation Center (TN)
  Tennessee Property Associates,
L.P.  
South Parkway Associates, L.P.
 
       
Millington Healthcare Center
(TN)
  West Point Road Associates, L.P.   Wellington Healthcare
Properties, L.P.
 
       
Riverside Health Care Center
(GA)
 
West Street Associates, L.P.  
Riverside Healthcare, L.P.
 
       

